      Case 7:17-cv-09637-NSR-JCM Document 88 Filed 04/27/21 Page 1 of 3




UNITED STATES DISTRICT COURT
                                                                                   4/27/2021
SOUTHERN DISTRICT OF NEW YORK

MICHELLE MELENDEZ,

                                  Plaintiff,

       -against-
                                                                     17-cv-9637 (NSR)
COUNTY OF WESTCHESTER, WESTCHESTER                                        ORDER
COUNTY DEPARTMENT OF CORRECTIONS
SUPERIOR OFFICE, and KEVIN CHEVERKO,
individually and in his official capacity,

                              Defendants.


NELSON S. ROMÁN, United States District Judge

       On February 8, 2021, the Court granted Defendants’ motion for summary judgment,

dismissing Plaintiff’s claims and this action. (ECF No. 80.) The following day, the Clerk of Court

issued the judgment. (ECF No. 81.) On March 5, 2021, Defendants filed a bill of costs in the

amount of $1,818.15 for deposition transcripts obtained in this case. (ECF No 82.) Plaintiff

opposed, submitting a declaration of financial hardship. (ECF No. 83.) The Court ordered

Defendants to reply (ECF No. 84), which they did, asking the Court to consider taxation of costs

based on other available funds. (ECF No. 85.) The Clerk of Court subsequently issued a Bill of

Costs/Notice of Taxation in the amount of $1788.15. (ECF No. 86.) Plaintiff renewed her

opposition to taxation of costs on the basis of financial hardship. (ECF No. 87). The Court deems

Plaintiff’s opposition (ECF No. 83) and subsequent letter (ECF No. 87) a motion to vacate the

Clerk’s Bill of Costs, which Defendants opposed (ECF No. 85). For the following reasons, the

Court GRANTS Plaintiff’s motion to vacate on the basis of financial hardship.

       Federal Rule of Civil Procedure 54(d)(1) provides that “Unless a federal statute, these rules,

or a court order provides otherwise, costs--other than attorney’s fees--should be allowed to the
      Case 7:17-cv-09637-NSR-JCM Document 88 Filed 04/27/21 Page 2 of 3




prevailing party . . . The clerk may tax costs on 14 days’ notice. On motion served within the next

7 days, the court may review the clerk’s action.” Fed. R. Civ. P. 54(d)(1). “Rule 54(d)(1) is phrased

permissively . . .because it permits a court to refuse to impose costs on the losing party at all.”

Wilder v. GL Bus Lines, 258 F.3d 126, 129 (2d Cir. 2001). “[D]enial of costs may be appropriate

where,” inter alia, “a losing party can demonstrate . . . its own limited financial resources.” Moore

v. County of Delaware, 586 F.3d 219, 221 (2d Cir. 2009). Ultimately, a district court has “equitable

discretion in awarding or denying costs.” Id.

       Plaintiff attests that she is unemployed, earns less than $400 per week in unemployment

benefits, has less than $600 in her bank account, has mounting credit card debt of over $8,000, and

has an average of $3,000 in monthly expenses. (ECF No. 83-1.) Defendants do not dispute the

foregoing but counter that Plaintiff’s declaration “paints an incomplete picture of Plaintiff’s

financial situation” because (1) Plaintiff is not the sole source of income for her household where

she lives with her partner of nine years who has an annual salary of approximately $90,000, and

(2) Plaintiff was represented by counsel on a contingent-fee basis throughout this litigation so the

Court should consider the availability of funds from the Derek Smith Law Group. (ECF No. 85.)

       Having presided over this matter through the pleading and summary judgment stages, the

Court is confident that even though Plaintiff did not prevail on her claims, this action was not

pursued in bad faith. Further, “costs are to be taxed against the losing party.” Wilder v. GL Bus

Lines, 258 F.3d 126, 129 (2d Cir. 2001). That the Second Circuit has recognized that district courts

may consider sources other than the losing party, see Hogan v. Novartis Pharms. Corp., 548 F.

App’x 672, 674 (2d Cir. 2013) (holding that district court did not abuse discretion by considering

availability of funds from plaintiff’s attorney who had contracted for an interest in her legal claim),

does not mean that district courts must impose such costs, see Wilder, 258 F.3d at 129 (“Rule



                                                  2
      Case 7:17-cv-09637-NSR-JCM Document 88 Filed 04/27/21 Page 3 of 3




54(d)(1) is phrased permissively not because it permits a court to impose costs on counsel instead

of the losing party, but rather because it permits a court to refuse to impose costs on the losing

party at all.”). The Court finds that, in light of the uncontested evidence that Plaintiff is

unemployed and suffering from financial hardship, it would be inequitable to tax costs here.

         Accordingly, the Court GRANTS Plaintiff’s motion to vacate the Clerk’s Bill of Costs and

directs the Clerk of Court to vacate the Bill of Costs at ECF No. 86.

Dated:    April 27, 2021                                    SO ORDERED:
          White Plains, New York



                                                ________________________________
                                                        NELSON S. ROMÁN
                                                      United States District Judge




                                                 3
